DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 2-16-2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-16-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 6, “wherein the bevel angle guide occupies a portion of the opening in the base when in the first orientation,” is indefinite. It is unclear how the bevel angle 
In re Claim 9, wherein the second portion defines a viewing window configured to allow a user to see the saw blade during a cutting operation,” is indefinite.  It is unclear how “defines a viewing window” relates to the opening.  The opening is already a viewing window that allows the user to see the saw blade during a cutting operation.  The claims were examined as best understood.  Appropriate correction is required. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN201102267Y. 

In re Claim 1, CN201102267Y teaches a circular saw (see Figs. 1-5) comprising: 
a base including an opening therethrough (see Fig. 1, base #10 through which the saw blade and lower guard #91 protrude through in Fig. 2); 
a blade guard coupled to the base (see Fig. 1, #15); 

a housing supported by the blade guard (structures in the figures that includes the handle and the housing surrounding motor #7); 
a motor positioned within the housing, the motor operable to rotate the saw blade (see Figs. 1-3, #7); and 
a bevel angle guide (see Figs. 1-5, Arc angle adjusting ruler #11) coupled between the base and the blade guard, the bevel angle guide configured to indicate the bevel angle at which the saw blade is adjusted (see Para. 0007), 
wherein the bevel angle guide is integrally formed with the base as a single piece (#11 is integrally formed with #10 – see also Para. 0008 teaching the arch-shaped adjustment ruler formed by a punching die).

In re Claim 2, CN201102267Y teaches further comprising a bent edge between the base and the bevel angle guide, wherein the bent edge is contiguous with both the base and the bevel angle guide (see annotated Fig. 4, below). 

    PNG
    media_image1.png
    783
    712
    media_image1.png
    Greyscale

In re Claim 3, CN201102267Y teaches wherein the saw blade is rotatable about a rotational axis, and wherein the bent edge is oriented parallel with the rotational axis (in CN201102267Y, the bent edge is parallel with the rotational axis of the blade – see e.g., Fig. 4). 

In re Claim 4, CN201102267Y teaches wherein the base includes a front end and an opposite, rear end relative to a cutting direction of the saw blade, and wherein the bent edge is proximate and parallel with the front end of the base (see annotated Fig. 4, above).

In re Claim 5, CN201102267Y teaches wherein the bent edge between the base and the bevel angle guide is formed by bending the bevel angle guide from a first orientation, in which the bevel angle guide is parallel or co-planar with the base, to a second orientation, in which the bevel angle guide is perpendicular to the base (see Para. 0008 Para. 0008 teaching the arch-shaped adjustment ruler formed by a punching die, see also the cut out of #10, matching the perimeter of #11).   Claim 5, appears to be a product-by-process claims.  The examiner notes that when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.  Here, it appears as though CN201102267Y teaches the same process, i.e. using a die-press/punch. 

In re Claim 7, CN201102267Y teaches wherein the bevel angle guide includes a straight edge (see annotated Fig. 3, below) and an adjacent arcuate edge (see annotated Fig. 3, below), and wherein a portion of the opening is defined by an arcuate edge on the base corresponding to a shape of the arcuate edge of the bevel angle .

    PNG
    media_image2.png
    590
    701
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN201102267Y in view of US 2006/0156887 to Hutchings. 

In re Claim 6, CN201102267Y does not teach wherein the bevel angle guide occupies a portion of the opening in the base when in the first orientation.  However, Hutchings teaches that it is known in the art to provide an opening for the blade that is behind the blade adjustment angle structure (see Hutchings, Fig. 1, #116).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the bevel angle guide to occupy a portion of the opening in the base in the first orientation, in order to provide an opening behind the bevel angled guide directly as taught by CN201102267Y.  Doing so provides a large opening in front of the blade to ensure the user can see the workpiece being cut.  I.e., the large opening in front of the blade, and behind the bevel angle structure.  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN201102267Y in view of US 7,661,194 to Ende.

In re Claim 8, CN201102267Y does not teach wherein the opening in the base includes a first portion through which the saw blade extends and a contiguous second portion.  However, Ende teaches a base plate with an opening in the base the includes a first portion (see Ende, Figs. 1-2, portion created between #84/82) and a contiguous second portion (see Ende, Figs. 1-2, portion created between #80/82; contiguous was interpreted as sharing a common border, in this case the two portions share #82).  In 

In re Claim 9, modified CN201102267Y teaches wherein the second portion defines a viewing window configured to allow a user to see the saw blade during a cutting operation (see Ende, Figs. 1-2, the opening between 82/80 defines a viewing window configured to allow a user to see the saw blade during a cutting operation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN201102267Y in view of US 5,010,651 to Techter. 

In re Claim 10, CN201102267Y teaches the bevel angle guide include a single scale indicating the bevel angle of the saw blade.  As such, CN201102267Y does not teach a second scale positioned, respectively, on orthogonal surfaces of the bevel angle guide, and wherein each of the first scale and the second scale indicate the bevel angle of the saw blade relative to the base.

However, Techter teaches that it is known in the art to provide scales on two sides of a guide (see Techter, Fig. 3a).  In the same field of invention, circular saws, it .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN201102267Y in view of US 7,661,194 to Ende, US 9,333,638 to Powell, and US 5,070,562 to Lentino. 

In re Claim 11, CN201102267Y is silent as to the percentage of the opening; and, as such, does not teach wherein the base includes a total area, and wherein the opening occupies between 35% and 55% of the total area of the base.

However, Ende, Powell, and Lentino all teaching different sized openings in circular saws.  The size of the opening is a balance between viewing the workpiece during use and strength of the base plate.  In other words, the larger the holes/openings in the base plate, the more the user can view what is occurring on the workpiece, but the greater the flexing of the base, or in other words the lower the strength or flatness of the base.  On the other hand, the smaller the opening/holes in the base plate, the stronger and less flexible the base, but smaller openings provide less visibility.  As such, there is a tradeoff between strength and visibility when designing holes in the base. 

It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a circular saw base with wherein the opening occupies between 35% and 55% of the total area of the base since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here discovering the balance between strength and visibility would have been within the level of one of ordinary skill in the art, depending on the strength of the base and the visibility of the cutting. 

Alternativity, It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a circular saw base with wherein the opening occupies between 35% and 55% of the total area of the base since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here discovering the balance between strength and visibility would have been within the level of one of ordinary skill in the art, depending on the strength of the base and the visibility of the cutting as changing the size of an opening is considered routine and a matter of design choice.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        2